UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1314



NORMAN L. NICHOLS, JR.,

                                              Plaintiff - Appellant,

          versus


CAROLINE COUNTY BOARD OF EDUCATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cv-02658-WDQ)


Submitted:   October 18, 2006             Decided:   November 3, 2006


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman L. Nichols, Jr., Appellant Pro Se.             Steven Bruce
Schwartzman, HODES, ULMAN, PESSIN & KATZ, PA, Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Norman L. Nichols, Jr., appeals the district court’s

orders granting the Caroline County Board of Education’s Fed. R.

Civ. P. 12(b)(6) motion to dismiss and denying Nichols’ motion to

reconsider, which the district court construed as a Fed. R. Civ. P.

59(e) motion to alter or amend, in this employment discrimination

case.   We have reviewed the record and find no reversible error.

Accordingly, we affirm both orders for the reasons stated by the

district court.   Nichols v. Caroline Cnty. Bd. of Education, No.

1:05-cv-02658-WDQ (D. Md. Jan. 6 and Feb. 24, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -